       Case 1:16-cv-06967-ALC-GWG Document 71 Filed 01/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
SENGUPTA,                                                           :
                                                                    :                         1/21/2021
                                            Petitioner,
                                                                    :
                                                                    :
                                                                    :
                 v.                                                      1:16-cv-06967-ALC-GWG
                                  :
                                  :                                      ORDER
THE ATTORNEY GENERAL OF THE STATE
                                  :
OF NEW YORK,
                                  :
                                  :

                                            Respondent.             :
                                                                    :x
-----------------------------------------------------------------
ANDREW L. CARTER, JR., District Judge:

         On December 29, 2020, the Court issued an Order to Show Cause as to why Petitioner

should not be deemed to have waived her right to object to Judge Gorenstein’s Report and

Recommendation. ECF No. 67. In light of the Court’s receipt of Plaintiff’s request for an extension

of time with tracking information, the Court hereby vacates its December 29, 2020 Order to Show

Cause. The Court hereby GRANTS Petitioner’s requested extension to January 6, 2021.

         To date, the Court has not received objections from Petitioner. Petitioner is hereby

ORDERED to submit a response indicating whether objections were filed by January 6, 2021, or

if Petitioner seeks a further extension by February 4, 2021. The Court advises Petitioner that

pursuant to Standing Order M10-468, pro-se litigants are temporarily permitted to file by email

sent    to   Temporary_Pro_Se_Filing@nysd.uscourts.gov.                   See   https://nysd.uscourts.gov/sites

/default/files/pdf/covid-19/Notice%20-%20Pro%20Se%20Email.pdf for further details.
     Case 1:16-cv-06967-ALC-GWG Document 71 Filed 01/21/21 Page 2 of 2




       Respondent is ORDERED to serve this Order on Petitioner, and file proof of service, by

January 25, 2021.

SO ORDERED.
Dated: January 21, 2021
       New York, New York



                                                         ANDREW L. CARTER, JR.
                                                         United States District Judge
